Citation Nr: 0922609	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-03 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2007 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana. 


FINDING OF FACT

The medical evidence of record does not show a diagnosis of 
PTSD that conforms to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders (1994) (DSM-IV) at any 
time during the pendency of the appeal.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. § 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to adjudication 
of the Veteran's claims, a December 2006 letter satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  See Sanders v. 


Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted 
sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 
2008) (No. 07-1209); rev'd, Shinseki v. Sanders, 566 U.S. 
____ (2009).

The Board notes that there has been a change in the law 
regarding service connection for PTSD that was diagnosed in 
service.  Specifically, if a Veteran's PTSD was diagnosed 
during service and the claimed stressor is related to that 
service, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, his lay testimony alone may 
establish the occurrence of the claimed inservice stressor.  
See 73 Fed. Reg. 64,208 (Oct. 29, 2008) (to be codified at 38 
C.F.R. pt. 3).  While the Veteran did not receive notice of 
this change in the law, he has not been prejudiced because 
the preponderance of the evidence is against service 
connection for PTSD.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

The Veteran's service treatment records, private treatment 
records, and service personnel records have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was 
afforded VA examinations in December 2006 and December 2007.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 


(2000) (finding that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant). 

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  In order 
to establish service connection for the Veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed           in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).   

Specifically, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2008); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of DSM-IV.  38 C.F.R. § 4.125.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the claimant's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (1). 

If the Veteran did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then his 
testimony alone is not sufficient to establish the  
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996);  


Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12  
Vet. App. 1, 6 (1998). 

The Board finds that the Veteran engaged in combat with the 
enemy because his service personnel records reveal that he 
was awarded the Combat Infantry Badge.  As the Veteran 
received this award, which is a military citation indicating 
combat, his statements are accepted as conclusive evidence of 
the occurrence of his combat-related stressors.

With regards to the Veteran's claimed in-service stressors, 
he reported in a July 2006 stressor statement that he 
observed fellow soldiers injured during combat (one of whom 
later died) and that he had been caught in small arms firing.  

Having established that the Veteran has a confirmed stressor, 
the Board will next turn to whether he has a diagnosis of 
PTSD.  In this regard, the Veteran's service treatment 
records are negative for any complaints, symptoms, or 
diagnoses of any psychiatric disorders, including PTSD.  

Post-service, the Veteran underwent a psychiatric evaluation 
at a private treatment facility in August 2006 conducted by a 
counselor and signed off on by a psychologist.  Reported in-
service stressors included being the subject of small arms 
firing and not knowing where the firing was originating from, 
witnessing his friend being shot and later receiving word 
that his friend had died, and worrying that he too would be 
shot.  With regards to symptomatology, the Veteran reported 
experiencing difficulty falling asleep at night following a 
busy day, running thoughts in his head that at times make it 
difficult for him to sleep, and occasional nightmares; 
specifically, bad dreams of getting shot or watching a 
helicopter being shot down out of the sky.  The Veteran 
further reported that he is very aware of his surroundings, 
he is a very jumpy person, he does not talk to anyone about 
his Vietnam experiences, and he used to be able to trust 
people but he doesn't anymore, as his trust was first broken 
by a fellow soldier in Vietnam.  The Veteran further reported 
that he holds in his emotions and feels he is a lot less 
sensitive to people.  


The Veteran denied experiencing flashbacks, outbursts, or any 
difficulty concentrating while reading or watching 
television, and admitted that on most nights he is able to 
sleep through the night.  

The evaluator thereafter noted, "[the Veteran] has obviously 
experienced events that resulted in the deaths of others and 
possibly of himself while serving in Vietnam.  [The Veteran] 
fully meets the first criteria necessary for the diagnosis of 
[PTSD]."  

The evaluator thereafter reported that the Veteran met all 
criteria necessary for the primary diagnosis of PTSD.  The 
examiner stated, "[d]uring his time in the war zone [the 
Veteran] was in danger of being wounded or killed.  [The 
Veteran] continues to suffer emotionally from his experiences 
during his military service."  The examiner gave a diagnosis 
of chronic and severe PTSD caused by the Veteran's war 
experience in Vietnam.

At a December 2006 VA examination conducted by a psychologist 
after a review of the claims file and an examination of the 
claimant, the Veteran reported as his in-service stressors 
witnessing a sergeant shoot and kill a Vietnamese man after 
hitting a fellow soldier for refusing to do so, and 
witnessing two fellow soldiers get shot in close proximity to 
the Veteran, one of whom was very important to him and who 
later died.  The Veteran reported having been scared in 
response to the incident.  The Veteran further reported 
witnessing a sergeant "[interrogate a young kid], us[ing] 
his bayonette to carve his name in [his] inner thigh" and 
"kick in [the] chest of [another prisoner]."  Finally, the 
Veteran reported being involved in numerous fire fights and 
ambushes.

With regards to symptomatology, the Veteran reported 
difficulty going to sleep, waking up during the night to eat 
or use the bathroom, having nightmares approximately five to 
six times per year, hitting people when they come up behind 
him as a result of his exaggerated startle response, and 
reacting when a jet would fly overhead.  The Veteran stated 
"[e]verytime there's a loud noise, [it] makes me want to hit 
the floor."  With regards to his nightmares, the Veteran 
stated, "[u]sually they're coming at me; [I] have a gun but 
no bullets."  The Veteran also reported that 


"[he] hates to listen to stories about Iraq...it brings back 
all of the things that happened to [him and his fellow 
soldiers] in Vietnam."  Finally, the Veteran reported that 
"[he's] not sure if [he's] suicidal...sometimes [he] thinks of 
what would happen if he put a gun to himself."  

In the VA examiner's assessment, she opined that while the 
Veteran reported a stressor that met the DSM-IV PTSD 
criteria, he did not report psychiatric symptoms that met the 
criteria for a diagnosis of PTSD.  Specifically, the examiner 
reported, "[the Veteran] did not report [his nightmares] as 
interfering with his sleep at other times[...] [H]e did not 
report intense distress upon hearing [of the things going on 
in Iraq] or avoidance of news reports.  [He] reported no 
symptoms of avoidance of possible triggers.  He reported no 
concentration difficulties or irritability or outbursts of 
anger.  It should be noted that the Veteran[...] reported only 
mild symptoms that did not seem to significantly interfere 
with his functioning."  

At a second VA examination in December 2007 conducted by a 
panel of two physicians, the claims file, DD 214, medical 
records, December 2006 VA examination report, and records 
from the August 2006 psychological evaluation from the 
private treatment center were all reviewed.  The Veteran's 
reported stressors included witnessing a fellow soldier step 
on a landmine and lose his foot, witnessing a sergeant shoot 
an injured Vietnamese man, being in a firefight and realizing 
that if he had taken a boat he would have been killed, as 
that boat was attacked.  The examination report noted that 
the Veteran's overall level of traumatic stress was 
considered moderate to high.  

The Veteran's reported symptoms included exhibiting a hyper 
startle response when approached by his wife, more frequent 
thoughts about Vietnam since first seeking compensation, 
dreams of guns that do not work, avoidance of movies and the 
news, and broken sleep throughout the night.  

Upon examination, it was noted that the Veteran did not have 
any impairment of thought processing or communication, and he 
denied any suicidal or homicidal ideations, plans, or intent, 
as well as delusions or hallucinations.  It was further 


noted that the Veteran did not report any obsessive or 
ritualistic behavior that interfered with his routine 
activities, panic attacks, impaired pulse control or extended 
depressed mood.  The Veteran did report occasional anxiety 
and sleep impairment with occasional nightmares and awakening 
easily to sounds.  With regards to a diagnosis, one of the 
two examiners stated "[t]hese symptoms do not meet 
sufficient criteria to classify the Veteran as having PTSD."  

The preponderance of the medical evidence of record does not 
show a current diagnosis of PTSD for VA purposes.  The 
Veteran's service treatment records are negative for any 
complaints, diagnoses, or treatments for PTSD or for any 
other psychiatric disorder.  The medical evidence of record 
includes reports from two separate VA examiners opining that 
the Veteran does not have a current diagnosis of PTSD.  
Specifically, both reports noted that while the Veteran's in-
service stressors did meet the DSM-IV PTSD criteria, his 
symptoms did not meet the criteria for a diagnosis of PTSD.

The Board acknowledges that the record contains a 
psychological evaluation report from a private treatment 
center that provided a diagnosis of PTSD.  In that report, 
the examiner opined "[the Veteran] meets all criteria 
necessary for the primary diagnosis of [PTSD] as defined in 
the DSM-IV.  During his time in the war zone [the Veteran] 
was in danger of being wounded or killed.  [The Veteran] 
continues to suffer emotionally from his experiences during 
his military service."  However, while the report noted 
symptoms that included difficulty sleeping at night and 
experiencing nightmares, it also noted that the Veteran's 
nightmares were occasional, he was able to sleep through the 
night on most nights, and he did not experience flashbacks, 
difficulty concentrating, or angry outbursts.  The report was 
negative for any explanation regarding in what manner these 
symptoms met the DSM-IV PTSD criteria. 

Moreover, the Board notes that while the August 2006 
psychological evaluation was conducted by a counselor and 
approved by a psychologist, the December 2006 VA examination 
was conducted by a licensed psychologist and the December 
2007 VA examination was conducted by two medical doctors.  
While a licensed 


psychologist signed the August 2006 evaluation report, the 
Veteran reported during his December 2006 VA examination that 
he was evaluated by the counselor.  The Board further notes 
that there is no indication in the record that the claims 
file was reviewed during the August 2006 evaluation.  The 
claims file was reviewed by the December 2006 and December 
2007 VA examiners.  Finally, while the August 2006 private 
evaluation report was not available for review during the 
December 2006 VA examination, it was reviewed during the 
December 2007 VA examination.  In fact, the examination 
report specifically noted "[VA] recommended [reconciling] 
the PTSD evaluation done 12-08-06 and the examination 
completed 08-07-06 which did diagnose PTSD, severe.  The two 
examiners for this evaluation concurred that although the 
[V]eteran did experience at least moderate traumatic events, 
he does not fully meet the criteria for PTSD."  Accordingly, 
the August 2006 evaluation report is not competent medical 
evidence that the Veteran has a current diagnosis of PTSD 
that conforms to the criteria of DSM-IV.

The Veteran and his representative assert that VA cannot 
dismiss the private examination report as not probative, and 
that both VA examination reports contain numerous details 
which might support a diagnosis of PTSD.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Therefore, as the Veteran and his representative are not 
health care professionals, their statements are not competent 
evidence of a current diagnosis of PTSD for VA purposes.  
Espiritu v. Derwinski,  2 Vet. App. 492 (1992).   

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In the present case, the competent medical evidence 
of record does not show a current diagnosis of PTSD for VA 
purposes.  As such, service connection for PTSD is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.   However, as the preponderance of the 
evidence is against this claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
 

ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


